DETAILED ACTION
This is in response to communication filed on 10/14/2022.
Status of Claims
Claims 1 – 5, 7 – 10, 12 – 16, and 19 – 24 are pending, of which claims 1 and 21 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 7, 9, 12, 13, 15, 16, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha et al., U.S. Patent Application 2006/0179182 (hereinafter referred to as Chadha) (from Applicant’s IDS) in view of Debbage et al., U.S. Patent Application 20150378953 (hereinafter referred to as Debbage).

Referring to claim 1, Chadha discloses “A device comprising: a first bus agent that includes: an interface operable to couple to a second bus agent via an attribute channel and a data channel” (Fig. 7 Rx and Tx and [0098] logic components on the sender side which send a packet across the AI bus to the receiver); “wherein the first bus agent is operable to: transmit a first credit spend message to the second bus agent via the attribute channel that indicates a first bus transaction” (Fig. 7 and [0098] Command send logic (Cmd Tx Logic) 707 and [0100] Commands are received by command receive logic 701); “transmit a first set of data associated with the first bus transaction to the second bus agent via the data channel” (Fig. 7 data sent logic (Data Tx logic) 708 and [0098] a sender sends a data portion of a packet).
	Chadha does not appear to explicitly disclose “after transmitting the first credit spend message, transmit a second credit spend message to the second bus agent via the attribute channel that indicates a second bus transaction” and “transmit a second set of data associated with the second bus transaction to the second bus agent via the data channel.”
However, it would have been obvious to one of ordinary skill in the art that the method of Chadha described in Fig. 7 and [0098] - [0099] is not only executed once.  In other words, more than one data packet will be sent between the sender and the receiver.  Also, as in Chadha, before sending any packet, command send logic 707 checks the available credits ([0099]).  Thus, it can be seen that it would have been obvious that a second message is sent via the attribute channel and a second set of data is sent via the data channel.  A further credit return message (Fig. 7 credit return line 715) would obviously be received after the second attribute channel message.
	The limitations of “after transmitting the first credit spend message, transmit a second credit spend message to the second bus agent via the attribute channel that indicates a second bus transaction” and “transmit a second set of data associated with the second bus transaction to the second bus agent via the data channel” are a mere duplication of the other limitations above.  It is understood that method of Chadha described in Fig. 7 and [0098] - [0099] is not only executed once.  Also, as learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication has no patentable significance unless a new and unexpected result is produced.  In this instance, the method is simply duplicated for the next packet or portion of a packet.
	Further, Chadha does not appear to explicitly disclose “after transmitting the second credit spend message, receive a credit return message from the second bus agent, the credit return message returning to the first bus agent a set of credits spent based on the first and second credit spend messages.”
	However, Debbage discloses “after transmitting the second credit spend message, receive a credit return message from the second bus agent, the credit return message returning to the first bus agent a set of credits spent based on the first and second credit spend messages” ([0074] an 11-bit running count is returned; in the example of FIG. 7e it is presumed that the running count for send context 2 was at 0 before packet P2-1 had cleared, and thus the running count absolute credit value that is returned is 2. [0075] if another packet is cleared, 2+j+3 running count absolute credit value is returned. [0084] aggregated credit return, aggregated credit threshold is reached and a running return credit count value is returned. [0104] send credit return is aggregated, send blocks can be out-of-order).
Chadha and Debbage are analogous art because they are from the same field of endeavor, which is communication interface methods with credits.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha and Debbage before him or her, to modify the teachings of Chadha to include the teachings of Debbage so that a credit return message returns a set of credits spent on first and second credit spend messages.
The motivation for doing so would have been to optimize a credit return mechanism (as described by Debbage in the Abstract).
Therefore, it would have been obvious to combine Debbage with Chadha to obtain the invention as specified in the instant claim.

	As per claim 3, Chadha discloses “the first bus agent includes a counter operable to track a first type of credit associated with the second bus agent; and the first bus agent is operable to transmit the first credit spend message to the second bus agent via the attribute channel based on the counter being greater than a threshold” (Fig. 7 and [0097] command credit counters 711. [0098] – [0099] checking available credits before sending).

	As per claim 4, Chadha discloses “the counter is a first counter; the first bus agent includes a second counter operable to track a second type of credit associated with the second bus agent; and the first bus agent is operable to transmit the second credit spend message to the second bus agent via the attribute channel based on the second counter being greater than a threshold” (Fig. 7 and [0097] data credit counters 712. [0098] – [0099] checking available credits before sending).

	As per claim 5, Chadha discloses “the first credit spend message specifies a first type of credit associated with the first set of data and a second type of credit that is different from the first type of credit” (Fig. 7 and [0097] command credit counters 711 and data credit counters 712).

	As per claim 7, Chadha discloses “wherein the first bus agent is operable to receive the credit return message from the second bus agent in response to the” “credit spend” message “via a second attribute channel” (Fig. 7 and [0109] credit return line 715).
	Chadha does not appear to explicitly disclose “wherein the first bus agent is operable to receive the credit return message from the second bus agent in response to the first and second credit spend messages via a second attribute channel.”
	However, Debbage discloses “wherein the first bus agent is operable to receive the credit return message from the second bus agent in response to the first and second credit spend messages” ([0074] an 11-bit running count is returned; in the example of FIG. 7e it is presumed that the running count for send context 2 was at 0 before packet P2-1 had cleared, and thus the running count absolute credit value that is returned is 2. [0075] if another packet is cleared, 2+j+3 running count absolute credit value is returned. [0084] aggregated credit return, aggregated credit threshold is reached and a running return credit count value is returned. [0104] send credit return is aggregated, send blocks can be out-of-order).
Chadha and Debbage are analogous art because they are from the same field of endeavor, which is communication interface methods with credits.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha and Debbage before him or her, to modify the teachings of Chadha to include the teachings of Debbage so that a credit return message returns a set of credits spent on first and second credit spend messages.
The motivation for doing so would have been to optimize a credit return mechanism (as described by Debbage in the Abstract).
Therefore, it would have been obvious to combine Debbage with Chadha to obtain the invention as specified in the instant claim.

	As per claim 9, Chadha discloses “the first bus agent is operable to: transmit the first set of data via a set of data phase messages” ([0098] portions of a data packet); and “transmit the first credit spend message to the second bus agent via the attribute channel and transmit a first data phase message of the set of data phase messages to the second bus agent via the data channel” ([0098] Command send logic (Cmd Tx Logic) 707 and [0100] Commands are received by command receive logic 701. Data send logic (Data Tx logic) 708 and a sender sends a data portion of a packet) “in a same cycle” (Fig. 7 and [0155] same cycle).

As per claim 12, Chadha discloses “the interface includes a second attribute channel” (Fig. 5 and [0075] inbound command buffer with multiple channels); and “the first bus agent is operable to receive the credit return message from the second bus agent” (Fig. 7 credit return line 715) “via the second attribute channel” (Fig. 5 and [0075] outbound command buffer with multiple channels).

	As per claim 13, Chadha discloses “the first attribute channel and the data channel are unidirectional from the first bus agent to the second bus agent” (Fig. 7 from Cmd Tx Logic 707 to Cmd Rx Logic 701 is unidirectional to Rx side. Fig. 7 from Data Tx Logic 708 to Data Rx Logic 702 is unidirectional to Rx side); “and the second attribute channel is unidirectional from the second bus agent to the first bus agent” (Fig. 7 credit return line 715 is unidirectional to the Tx side).

Note, claim 15 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 15.

Note, claim 16 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 16.

Note, claim 20 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 20.

Referring to claim 21, claim 1 recites the corresponding limitations as that of claim 21.  Therefore, the rejection of claim 1 applies to claim 21. 

As per claim 22, Chadha discloses “the interface is configured to carry a clock signal” ([0103] command uses a single cycle of the bus clock).
As above, Debbage discloses “wherein the credit return message returns to the first bus agent the set of credits spent based on the first and second credit spend messages within one clock cycle of the clock signal” ([0074] an 11-bit running count is returned; in the example of FIG. 7e it is presumed that the running count for send context 2 was at 0 before packet P2-1 had cleared, and thus the running count absolute credit value that is returned is 2. [0075] if another packet is cleared, 2+j+3 running count absolute credit value is returned. [0084] aggregated credit return, aggregated credit threshold is reached and a running return credit count value is returned. [0104] send credit return is aggregated, send blocks can be out-of-order).
Chadha and Debbage are analogous art because they are from the same field of endeavor, which is communication interface methods with credits.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha and Debbage before him or her, to modify the teachings of Chadha to include the teachings of Debbage so that a credit return message returns a set of credits spent on first and second credit spend messages.
The motivation for doing so would have been to optimize a credit return mechanism (as described by Debbage in the Abstract).
Therefore, it would have been obvious to combine Debbage with Chadha to obtain the invention as specified in the instant claim.

Claims 2, 10, 14, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha in view of Debbage, further in view of Weber et al., U.S. Patent 7,165,094 (hereinafter referred to as Weber) (from Applicant’s IDS).

	As per claim 2, Chadha discloses “the first bus agent is operable to: transmit the first set of data via a set of data phase messages” and “each message of the set of data phase messages” ([0098] portions of a data packet).
Neither Chadha nor Debbage appear to explicitly disclose “the first credit spend message includes a first identifier field that identifies the first bus transaction” and “include a second identifier field in each message of the set of data phase messages that identifies the first bus transaction.”
However, Weber discloses “the first credit spend message includes a first identifier field that identifies the first bus transaction” and “include a second identifier field in each message” “that identifies the first bus transaction” (column 2 lines 20 – 28 split transactions, data from one transaction interleaved with data from another transaction.  Data is tagged so that it can be identified as belonging to a stream of data, extracting identification information).
Chadha, Debbage, and Weber are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Debbage, and Weber before him or her, to modify the teachings of Chadha and Debbage to include the teachings of Weber so that transaction interleaving and identifiers are utilized.
The motivation for doing so would have been to enable high operation concurrency (as stated by Weber at column 7 lines 20 – 22).
Therefore, it would have been obvious to combine Weber with Chadha and Debbage to obtain the invention as specified in the instant claim.

	As per claim 10, neither Chadha nor Debbage appears to explicitly disclose “the first credit spend message includes a field that specifies a priority level.”
	However, Weber discloses “the first credit spend message includes a field that specifies a priority level” (column 3 lines 14 – 16 and column 8 lines 36 – 39 priority of a transfer request).
Chadha, Debbage, and Weber are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Debbage, and Weber before him or her, to modify the teachings of Chadha and Debbage to include the teachings of Weber so that transaction interleaving and priorities are utilized.
The motivation for doing so would have been to enable high operation concurrency (as stated by Weber at column 7 lines 20 – 22).  Also, higher priority data packets may be enabled to pass lower priority data packets, resulting in better throughput for high priority data.
Therefore, it would have been obvious to combine Weber with Chadha and Debbage to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 14.

As per claims 23 and 24, neither Chadha nor Debbage appears to explicitly disclose “the first bus agent is operable to transmit the first and second sets of data via the data channel so that the first set of data and the second set of data are interleaved.”
However, Weber discloses “the first bus agent is operable to transmit the first and second sets of data via the data channel so that the first set of data and the second set of data are interleaved” (column 2 lines 20 – 28 split transactions, data from one transaction interleaved with data from another transaction.  Data is tagged so that it can be identified as belonging to a stream of data, extracting identification information).
Chadha, Debbage, and Weber are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Debbage, and Weber before him or her, to modify the teachings of Chadha and Debbage to include the teachings of Weber so that transaction interleaving and identifiers are utilized.
The motivation for doing so would have been to enable high operation concurrency (as stated by Weber at column 7 lines 20 – 22).
Therefore, it would have been obvious to combine Weber with Chadha and Debbage to obtain the invention as specified in the instant claim.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha in view of Debbage, further in view of Safranek et al., U.S. Patent Application 2014/0112339 (hereinafter referred to as Safranek).

	As per claim 8, Chadha discloses “the first credit spend message specifies a number of credits to be spent” ([0098] – [0099] check for ‘a credit,’ decrementing).
	As above, it is understood that Chadha’s method would include further messages.  Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to duplicate Chadha’s method so that “the second credit spend message specifies a number of credits to be spent.”
	Neither Chadha nor Debbage appears to explicitly disclose “a first credit type” and “a second credit type different from the first credit type.”
	However, Safranek discloses “a first credit type” and “a second credit type different from the first credit type” ([0256] VNA credits are multiple different types of network or channel credits).
Chadha, Debbage, and Safranek are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Debbage, and Safranek before him or her, to modify the teachings of Chadha and Debbage to include the teachings of Safranek so that a first credit spend message specifies credits of a first credit type and a second credit spend message specifies credits of a second credit type.
The motivation for doing so would have been to flexibly handle different types of messages (as described by Safranek in [0237] and [0250]).
Therefore, it would have been obvious to combine Safranek with Chadha and Debbage to obtain the invention as specified in the instant claim.

Note, claim 19 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 19.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 7 – 10, 12 – 16, and 19 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application 20170249079 teaches a technique for reducing credit return overhead is to aggregate credit returns across send context groups.
U.S. Patent Application 20160124883 teaches a one to one mapping of credit-spend to credit-return actions on a credited channel in this invention. There may be multiple credit handshakes in progress on the same channel at the same time.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184